Citation Nr: 1452308	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-08 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent from June 27, 2008, to April 16, 2009, for service-connected lumbar spine degenerative joint disease (DJD) with sclerosis and osteophyte formation. 

2.  Entitlement to a disability rating in excess of 10 percent from May 14, 2010, to September 4, 2011, for service-connected lumbar spine DJD with sclerosis and osteophyte formation.
 
3.  Entitlement to a disability rating in excess of 10 percent from September 11, 2012, to September 30, 2013, for service-connected lumbar spine DJD with sclerosis and osteophyte formation.

4.  Entitlement to a disability rating in excess of 20 percent from September 30, 2013, for service-connected lumbar spine DJD with sclerosis and osteophyte formation. 

5.  Entitlement to service connection for a left shoulder disability. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


REMAND

The Veteran served on active duty from December 1982 to April 1991, from October 2006 to November 2006, from April 2009 to May 2010, and from September 2011 to September 2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated April 2009, May 2009, and May 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The RO in May 2009 granted service connection and assigned a 20 percent for the Veteran's lumbar spine DJD with sclerosis and osteophyte formation, effective June 27, 2008.  In June 2009, the VA notified the Veteran that his award had been discontinued because he had returned to active duty.  See 38 U.S.C.A. § 5304(c) (West 2002 & Supp. 2013).  (VA regulation prohibits the receipt of disability compensation benefits for any period for which the person receives active service pay.  The Veteran did not dispute his ineligibility to receive VA compensation while on active duty.)

In April 2010, the Veteran filed a notice of disagreement (NOD) as to the initial rating assigned between June 27, 2008, and April 16, 2009.  The NOD also served as a claim for recommencement of payments pursuant to 38 C.F.R. §§ 3.654.  In May 2010, the RO issued a rating decision to resume payments and assigned a 10 percent rating, effective May 14, 2010, the day after the Veteran's release from active duty.  In June 2010, the Veteran expressed disagreement with the assigned 10 percent rating.  By way of a November 2013 rating decision, the RO increased the disability rating to 20 percent, effective September 30, 2013.

The Board observes that the Veteran returned to active duty service from September 4, 2011, to September 10, 2012, but apparently continued to receive payments throughout this period.  As stated, receipt of VA disability benefits during periods of active duty is prohibited.  Thus, the Board has re-characterized the issues on appeal to account for this period of active duty service.  See 38 C.F.R. §§ 3.654.

In November 2013, the RO issued a rating decision granting service connection for right shoulder DJD, which had previously been on appeal after being denied by the RO's April 2009 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In the Veteran's April 2012 substantive appeal (VA Form 9), he requested a personal hearing before a Veterans Law Judge (VLJ) at the RO.  The Veteran was scheduled for such a hearing in July 2014.  A review of the claims reveals that it is unclear whether the hearing request was withdrawn.  When the undersigned appeared for the hearing, the RO indicated, without further explanation, that this claimant's hearing had been cancelled.  However, a letter from the RO, dated in August 2014, indicated that a "request" had been made for a personal hearing and the Veteran was being placed on a waiting list of persons awaiting Board hearings.  In any event, in an October 2014 motion to remand, the Veteran's representative asked for a remand of this matter in order for the Veteran to be afforded the requested hearing.  

Given the Veteran's request, a remand is necessary to afford the Veteran a hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a hearing before a member of the Board sitting at the RO.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

